DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 08/30/21 and an interview on 11/02/21. Claims 1-3, 5-15 and 17-20 remain present in this application. Claims 1, 13 and 20 have been amended. Claims 4 and 16 have been canceled without prejudice or disclaimer. A complete response to applicant’s remarks, an Examiner’s Amendment and Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 U.S.C. 103 have been considered and in view of the current amendments and the Examiner’s Amendment detailed below, the rejections been withdrawn. 
As previously mentioned, with respect to the Claim Interpretations under 35 U.S.C. 112(f), the applicant has limited the “an image capturing module” and “a communication module” as detailed at pages 3 and 4 of the remarks as filed on 03/19/21.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Gnuse (Attorney of Record) on 11/03/21.
The application has been amended as follows: IN THE CLAIMS
At claim 20, line 1; after “a”, before “computer”; insert --“non-transitory”--
Allowable Subject Matter
Claims 1-3, 5-15, 17-19 are allowed. These claims have been renumbered as 1-18.
Prior art reference Venkataraman et al. (US 20190362834 A1) discloses “Note that different from the clinical needs which are generally specified as a set of objectives/concerns/warnings, the MLTs can typically be directly viewed and analyzed within a given phase segment of a surgical video. Moreover, a set of MLTs for a given phase can be used to evaluate/assess the quality of the phase of the surgery to determine if the associated clinical needs for the phase have been satisfied. In some embodiments, each category of the MLTs described above can further include subcategories. For example, the tool category can include the following subcategories: (1) tool detection; (2) tool identification; and (3) tool tracking. The tool detection MLT relates to detecting a surgical tool in the video images; the tool identification MLT relates to identifying a detected surgical tool as a particular surgical tool; and the tool tracking MLT relates to tracking an identified tool through a sequence of video images for the changing position of the identified tool. Hence, the above-described clinical needs of "avoiding accidental touching from the hot tool" can also be mapped to a tool tracking MLT.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…an image capturing module for capturing an image of at least one instrumentation to obtain an instrumentation image of the at least one instrumentation;
a processor, which is connected to the image capturing module, for loading a program to perform an instrumentation identifying module which identifies the instrumentation image and generates an instrumentation information; and a communication module for transmitting the instrumentation information of the instrumentation to an external device; wherein the processor loads a program to perform an instrumentation information analyzing module which analyzes the instrumentation information of the at least one instrumentation to generate an instrumentation information evaluation result.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (US 20140272866 A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/               Primary Examiner
Art Unit 2665